
	
		II
		110th CONGRESS
		1st Session
		S. 1834
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the health of Americans through the gradual
		  elimination of tobacco products.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Help End Addiction to Lethal
			 Tobacco Habits Act or the HEALTH Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Requirements on manufacturers
					Sec. 101. Reports.
					Sec. 102. Tobacco testing.
					Sec. 103. Warning labels.
					TITLE II—Tobacco use surveys
					Sec. 201. Tobacco use survey.
					TITLE III—Reduction in United States tobacco users
					Sec. 301. Amendment to the Public Health Service
				Act.
					TITLE IV—Revenue provisions
					Sec. 401. Increase in excise tax rate on tobacco products based
				on relative health risk.
					TITLE V—Cessation and prevention
					Sec. 501. Food and Drug Administration Tobacco Risk
				Classification Panel.
					Sec. 502. Authority to prohibit nicotine.
					Sec. 503. Counter-advertising.
					Sec. 504. Medicare coverage of counseling for cessation of
				tobacco use.
					Sec. 505. Medicare coverage of tobacco cessation
				pharmacotherapy.
					Sec. 506. Tobacco cessation for Federal employee health
				benefits plans.
					Sec. 507. Matching grants for States that use a significant
				portion of master settlement agreement funds for tobacco control and
				cessation.
				
			IRequirements on
			 manufacturers
			101.Reports
				(a)Federal
			 cigarette labelingSection
			 7(a) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335a(a))
			 is amended by striking which does not identify the company which uses
			 the ingredients or the brand of cigarettes which contain the
			 ingredients and inserting and a specification of the quantity of
			 nicotine and tar contained in each such product.
				(b)Smokeless
			 tobaccoSection 7(a) of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4403(a)(1)) is amended—
					(1)in subparagraph
			 (A), by striking which does not identify the company which uses the
			 ingredients or the brand of smokeless tobacco which contains the
			 ingredients; and
					(2)in subparagraph
			 (B), by inserting and tar after nicotine.
					102.Tobacco
			 testing
				(a)Federal
			 Cigarette Labeling and Advertising ActSection 7 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1335a) is amended by adding at the end the
			 following:
					
						(c)Tobacco
				testing
							(1)Standards and
				Practices for Measuring and Analyzing Tobacco Constituents
								(A)In
				generalNot later than 18 months after the date of enactment of
				the Help End Addiction to Lethal Tobacco
				Habits Act, the Secretary of Commerce, acting through the
				Director of the National Institute of Standards and Technology and in
				consultation with the Secretary of Health and Human Services, shall develop and
				publish in the Federal Register standards and best practices for—
									(i)the sampling of
				tobacco and tobacco products for testing; and
									(ii)accurate
				measurement and analysis of tobacco constituents, including—
										(I)nicotine;
										(II)tar;
										(III)carbon
				monoxide; and
										(IV)any other
				constituent as may be necessary.
										(B)ComponentsThe
				standards and best practices developed under subparagraph (A) shall address the
				need for—
									(i)standardized
				measurement and verification practices for tobacco constituent reports made by
				all persons under this section, taking into account—
										(I)protocols and
				standards currently in use by persons making such reports;
										(II)existing
				protocols and standards developed by members of the public health
				community;
										(III)the report
				required under subsection (b)(1)(B); and
										(IV)such other
				factors as the Secretary of Commerce and the Secretary of Health and Human
				Services determine to be appropriate;
										(ii)measurement and
				verification of actions taken to reduce the harm or exposure from tobacco
				products; and
									(iii)such other
				measurement and verification standards as the Secretary of Commerce and the
				Secretary of Health and Human Services determine to be appropriate.
									(C)OptionsThe
				standards and best practices developed under subparagraph (A) may require the
				measurement of the content, rather than the yield of tobacco ingredients,
				components, or additives.
								(2)Applicable
				lawTo ensure that high quality information is produced, the
				standards and best practices developed under paragraph (1) shall conform to the
				guidelines established under section 515 of the Treasury and General Government
				Appropriations Act, 2001 (commonly known as the Data Quality Act) (44 U.S.C.
				3516 note; 114 Stat. 2763A–1543), as enacted into law by section 1(a)(3) of
				Public Law 106–554.
							(3)Transitional
				measurement standardsUntil such time as the standards and best
				practices developed under paragraph (1) are available, persons reporting to
				Federal Trade Commission under this section shall use—
								(A)the conditions
				described in the International Organization for Standardization standard ISO
				3308;
								(B)the International
				Organization for Standardization standards 4387 to determine tar, 10315 to
				determine nicotine, and 8454 to determine carbon monoxide; and
								(C)the sampling
				specified in the International Organization for Standardization standard ISO
				8243.
								.
				(b)Comprehensive
			 Smokeless Tobacco Health Education Act of 1986Section 4 of the
			 Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4403)
			 is amended by adding at the end the following:
					
						(c)Tobacco
				testing
							(1)Standards and
				Practices for Measuring and Analyzing Smokeless Tobacco Constituents
								(A)In
				generalNot later than 18 months after the date of enactment of
				the Help End Addiction to Lethal Tobacco
				Habits Act, the Secretary of Commerce, acting through the
				Director of the National Institute of Standards and Technology and in
				consultation with the Secretary of Health and Human Services, shall develop and
				publish in the Federal Register standards and best practices for—
									(i)the sampling of
				smokeless tobacco and tobacco products for testing; and
									(ii)accurate
				measurement and analysis of smokeless tobacco constituents, including—
										(I)nicotine;
										(II)tar;
										(III)nitrosamines;
				and
										(IV)any other
				constituent as may be necessary.
										(B)ComponentsThe
				standards and best practices developed under subparagraph (A) shall address the
				need for—
									(i)standardized
				measurement and verification practices for tobacco constituent reports made by
				all persons under this section, taking into account—
										(I)protocols and
				standards currently in use by persons making such reports;
										(II)existing
				protocols and standards developed by members of the public health
				community;
										(III)the report
				required under subsection (b)(1)(B); and
										(IV)such other
				factors as the Secretary of Commerce and the Secretary of Health and Human
				Services determine to be appropriate;
										(ii)measurement and
				verification of actions taken to reduce the harm or exposure from smokeless
				tobacco products; and
									(iii)such other
				measurement and verification standards as the Secretary of Commerce and the
				Secretary of Health and Human Services determine to be appropriate.
									(C)OptionsThe
				standards and best practices developed under subparagraph (A) may require the
				measurement of the content, rather than the yield of tobacco ingredients,
				components, or additives.
								(2)Applicable
				lawTo ensure that high quality information is produced, the
				standards and best practices developed under paragraph (1) shall conform to the
				guidelines established under section 515 of the Treasury and General Government
				Appropriations Act, 2001 (commonly known as the Data Quality Act) (44 U.S.C.
				3516 note; 114 Stat. 2763A–1543), as enacted into law by section 1(a)(3) of
				Public Law 106–554.
							(3)Transitional
				measurement standardsUntil such time as the standards and best
				practices developed under paragraph (1) are available, persons reporting to
				Federal Trade Commission under this section shall use—
								(A)the International
				Organization for Standardization standards 15592–3 to determine tar and 15152
				to determine nicotine; and
								(B)the sampling
				specified in the International Organization for Standardization standard ISO
				4874.
								.
				103.Warning
			 labels
				(a)Cigarette
			 labeling and advertising warnings
					(1)In
			 generalSection 4(a) of the
			 Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333(a)) is
			 amended—
						(A)in paragraph (1) by striking
			 section, one of the following labels: and all that follows, and
			 inserting the following:
							
								section—
									(A)1 of the following labels:
										
											SURGEON GENERAL’S WARNING: Smoking
				  kills.
											SURGEON GENERAL’S WARNING: Smoking seriously harms
				  you and others around you.
											SURGEON GENERAL’S WARNING: Smokers die
				  younger.
											SURGEON GENERAL’S WARNING: Smoking clogs the
				  arteries and causes heart attacks and strokes.
											SURGEON GENERAL’S WARNING: Cigarettes cause fatal
				  lung cancer.
											SURGEON GENERAL’S WARNING: Smoking when pregnant
				  harms your baby.
											SURGEON GENERAL’S WARNING: Protect children: don't
				  make them breathe your smoke.
											SURGEON GENERAL’S WARNING: Smoking is highly
				  addictive, don't start.
											SURGEON GENERAL’S WARNING: Stopping smoking reduces
				  the risk of fatal heart and lung diseases.
											SURGEON GENERAL’S WARNING: Smoking can cause a slow
				  and painful death.
											SURGEON GENERAL’S WARNING: Get help now to stop
				  smoking: (telephone/postal address/Internet address/consult your
				  doctor/pharmacist).
											SURGEON GENERAL’S WARNING: Smoking may reduce the
				  blood flow and causes impotence.
											SURGEON GENERAL’S WARNING: Smoking causes aging of
				  the skin.
											SURGEON GENERAL’S WARNING: Smoking can damage the
				  sperm and decreases fertility.
											SURGEON GENERAL’S WARNING: Smoke contains the toxic
				  chemicals benzene, nitrosamines, formaldehyde, and hydrogen
				  cyanide.
											SURGEON GENERAL’S WARNING: Cigarettes are addictive;
				  and
									(B)a label on 1 side
				of the package indicating the tar, nicotine, and carbon monoxide yields of the
				cigarettes so that at least 10 percent of the corresponding surface is covered,
				such label to be accompanied by the following statements: Nicotine is
				addictive., and Tar and Carbon Monoxide are harmful; there is no
				safe
				level..
									;
						(B)in paragraph (2) by striking
			 section, one of the following labels: and all that follows, and
			 inserting the following:
							
								section—
									(A)1 of the following labels:
										
											SURGEON GENERAL’S WARNING: Smoking
				  kills.
											SURGEON GENERAL’S WARNING: Smoking seriously harms
				  you and others around you.
											SURGEON GENERAL’S WARNING: Smokers die
				  younger.
											SURGEON GENERAL’S WARNING: Smoking clogs the
				  arteries and causes heart attacks and strokes.
											SURGEON GENERAL’S WARNING: Cigarettes cause fatal
				  lung cancer.
											SURGEON GENERAL’S WARNING: Smoking when pregnant
				  harms your baby.
											SURGEON GENERAL’S WARNING: Protect children: don't
				  make them breathe your smoke.
											SURGEON GENERAL’S WARNING: Smoking is highly
				  addictive, don't start.
											SURGEON GENERAL’S WARNING: Stopping smoking reduces
				  the risk of fatal heart and lung diseases.
											SURGEON GENERAL’S WARNING: Smoking can cause a slow
				  and painful death.
											SURGEON GENERAL’S WARNING: Get help now to stop
				  smoking: (telephone/postal address/Internet address/consult your
				  doctor/pharmacist).
											SURGEON GENERAL’S WARNING: Smoking may reduce the
				  blood flow and causes impotence.
											SURGEON GENERAL’S WARNING: Smoking causes aging of
				  the skin.
											SURGEON GENERAL’S WARNING: Smoking can damage the
				  sperm and decreases fertility.
											SURGEON GENERAL’S WARNING: Smoke contains the toxic
				  chemicals benzene, nitrosamines, formaldehyde, and hydrogen
				  cyanide.
											SURGEON GENERAL’S WARNING: Cigarettes are addictive;
				  and
									(B)a label on the
				advertisement indicating the tar, nicotine, and carbon monoxide yields of the
				cigarettes so that at least 10 percent of the surface is covered, such label to
				be accompanied by the following statements: Nicotine is
				addictive., and Tar and Carbon Monoxide are harmful; there is no
				safe level..
									;
				and
						(C)in paragraph (3)
			 by striking section, one of the following labels: and all that
			 follows, and inserting the following:
							
								section—
									(A)1 of the following labels:
										
											SURGEON GENERAL’S WARNING: Smoking
				  kills.
											SURGEON GENERAL’S WARNING: Smoking seriously harms
				  you and others around you.
											SURGEON GENERAL’S WARNING: Smokers die
				  younger.
											SURGEON GENERAL’S WARNING: Smoking clogs the
				  arteries and causes heart attacks and strokes.
											SURGEON GENERAL’S WARNING: Cigarettes cause fatal
				  lung cancer.
											SURGEON GENERAL’S WARNING: Smoking when pregnant
				  harms your baby.
											SURGEON GENERAL’S WARNING: Protect children: don't
				  make them breathe your smoke.
											SURGEON GENERAL’S WARNING: Smoking is highly
				  addictive, don't start.
											SURGEON GENERAL’S WARNING: Stopping smoking reduces
				  the risk of fatal heart and lung diseases.
											SURGEON GENERAL’S WARNING: Smoking can cause a slow
				  and painful death.
											SURGEON GENERAL’S WARNING: Get help now to stop
				  smoking: (telephone/postal address/Internet address/consult your
				  doctor/pharmacist).
											SURGEON GENERAL’S WARNING: Smoking may reduce the
				  blood flow and causes impotence.
											SURGEON GENERAL’S WARNING: Smoking causes aging of
				  the skin.
											SURGEON GENERAL’S WARNING: Smoking can damage the
				  sperm and decreases fertility.
											SURGEON GENERAL’S WARNING: Smoke contains the toxic
				  chemicals benzene, nitrosamines, formaldehyde, and hydrogen
				  cyanide.
											SURGEON GENERAL’S WARNING: Cigarettes are addictive;
				  and
									(B)a label on the
				advertisement indicating the tar, nicotine, and carbon monoxide yields of the
				cigarettes so that at least 10 percent of the surface is covered, such label to
				be accompanied by the following statements: Nicotine is
				addictive., and Tar and Carbon Monoxide are harmful; there is no
				safe
				level..
									.
						(2)Location and
			 graphicsSection 4(b) of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333(b)) is amended—
						(A)in paragraph (1),
			 by striking shall be located in the place label statements were
			 and all that follows through the end and inserting “shall:
							
								(A)Occupy at least
				50 percent of the front and rear panels of the package on which it is displayed
				and printed directly on the package underneath the cellophane or other clear
				wrapping. All text of the warning described in such paragraph (1) shall be in
				conspicuous and legible 17-point type, unless the text of the label statement
				would occupy more than 70 percent of such area, in which case the text may be
				in a smaller conspicuous and legible type size. The text shall be black on a
				white background, or white on a black background, in a manner that contrasts,
				by typography, layout, or color, with all other printed material on the
				package.
								(B)Be accompanied by
				color graphics depicting the negative health consequences of
				smoking.
								;
						(B)in paragraph (2),
			 by adding at the end the following: Each label statement shall be
			 accompanied by color graphics depicting the negative health consequences of
			 smoking.; and
						(C)in paragraph (3),
			 by adding at the end the following: Each label statement shall be
			 accompanied by color graphics depicting the negative health consequences of
			 smoking..
						(3)Label
			 rotationSection 4(c)(1) of the Federal Cigarette Labeling and
			 Advertising Act (15 U.S.C. 1333(c)(1)) is amended—
						(A)by striking
			 quarterly; and
						(B)by inserting
			 before the period at the end in equal distribution and
			 display..
						(b)Smokeless
			 tobacco labels and advertising warningsSection 3(a)(1) of the Comprehensive
			 Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402(a)(1)) is
			 amended—
					(1)in subsection
			 (a)(1), by striking Act, one of the following labels: and all
			 that follows, and inserting the following:
						
							Act—
								(A)1 of the following labels:
									
										WARNING: Smokeless tobacco is
				  addictive.
										WARNING: This product causes mouth
				  diseases.
										WARNING: Use of this product can cause
				  cancer.
										WARNING: This tobacco product can damage your health
				  and is addictive.
										WARNING: This product contains cancer-causing
				  agents.
										WARNING: Tobacco can kill.
										WARNING: Tobacco users die
				  younger.
										WARNING: Tobacco use when pregnant harms your
				  baby.
										WARNING: Tobacco is highly addictive, don't
				  start.
										WARNING: Get help now to stop using tobacco:
				  (telephone/postal address/Internet address/consult your
				  doctor/pharmacist).
										WARNING: Tobacco contains the toxic chemicals
				  benzene, nitrosamines, formaldehyde, and hydrogen cyanide;
				  and
								(B)a label on 1 side
				of the package indicating the tar, nicotine, and nitrosamines yields of the
				products so that at least 10 percent of the corresponding surface is covered,
				such label to be accompanied by the following statements: Nicotine is
				addictive., and Tar and Nitrosamines are harmful; there is no
				safe
				level..
								;
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Label
				formatEach label statement required by paragraph (1)
				shall:
								(1)Be located on the
				2 principal display panels of the package, but not the bottom, and each label
				statement shall comprise at least 40 percent of such panels of the package. All
				of the text of the warning described in paragraph (1) shall appear in 17 point
				conspicuous and legible type in a manner that contrasts by typography, layout,
				or color, with all other printed material on the package. The text of the label
				statement shall be black on a white background, or white on a black background,
				in an alternating fashion under the plan submitted under subsection (d), except
				that if the text of a label statement would occupy more than 70 percent of the
				area specified by subparagraph (A), such text may appear in a smaller type
				size.
								;
				and
					(3)in subsection
			 (c)(2)—
						(A)by striking
			 every 4 months; and
						(B)by inserting
			 before the period at the end in equal distribution and
			 display.
						IITobacco use
			 surveys
			201.Tobacco use
			 survey
				(a)Annual
			 surveyNot later than January 1, 2008, and annually thereafter,
			 the Secretary shall conduct a survey to support the calculation of allowances
			 under title XXX of the Public Health Service Act (as added by section 301).
			 Such survey shall—
					(1)determine—
						(A)the percentage of
			 all individuals who used a tobacco product within the 30-day period prior to
			 the conduct of the survey; and
						(B)the percentage of
			 individuals identified under paragraph (1) who identify each brand of each type
			 of tobacco product as the usual brand smoked or used within such 30-day
			 period;
						(2)be conducted in
			 coordination with existing survey activities;
					(3)be based on a
			 nationally representative sample of at least 200,000 completed interviews of
			 individuals;
					(4)be a
			 household-based in person survey; and
					(5)contain any other
			 elements as may be necessary.
					(b)Existing data
			 sourcesThe Secretary may combine, replace or otherwise alter the
			 following existing surveys to collect needed data in the most efficient and
			 cost-effective manner:
					(1)The National
			 Health Interview Survey.
					(2)The National
			 Survey on Drug Use and Health under section 505 of the Public Health Service
			 Act (42 U.S.C. 290aa–4).
					(3)The Behavior Risk
			 Factor Surveillance Survey.
					(4)The Monitoring
			 the Future study.
					(5)The Youth Risk
			 Behavior Surveillance System.
					(6)The current
			 Population Survey Tobacco Use Supplement.
					IIIReduction in
			 United States tobacco users
			301.Amendment to
			 the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
				
					XXXReduction in
				United States tobacco users
						3001.PurposeIt is the purpose of this title to—
							(1)reduce the adverse health effects of
				tobacco use through reductions in the annual size of the tobacco market from
				2006 levels in the United States;
							(2)effectuate such reductions by requiring
				compliance by tobacco manufacturers with prescribed user limitations by
				specified deadlines, which limitations may be met through alternative methods
				of compliance provided by a market share allocation and transfer system;
				and
							(3)encourage tobacco control and prevention,
				and smoking cessation.
							3002.DefinitionsIn this title:
							(1)Actual 2006
				tobacco usersThe term actual 2006 tobacco users for
				affected brands means the total number of United States tobacco users in
				calendar year 2006 as determined using data reported in surveys under title II
				of the Help End Addiction to Lethal Tobacco
				Habits Act.
							(2)Affected
				brandThe term affected brand means a brand marketed
				by an affected manufacturer that is subject to tobacco user reduction
				requirements or limitations under this title.
							(3)Affected
				manufacturerThe term affected manufacturer means a
				manufacturer of tobacco products (as defined in section 5702 of the Internal
				Revenue Code of 1986) who applies for a permit under section 40.62 of title 26,
				Code of Federal Regulations (or successor regulations).
							(4)Allowable 2006
				tobacco usersThe term allowable 2006 tobacco users
				means a federally enforceable limitation on the number of United States tobacco
				users applicable to the brand.
							(5)AllowanceThe
				term allowance means an authorization, allocated to an affected
				brand by the Secretary under this title, to sell to, during or after a
				specified calendar year, 1 United States tobacco user.
							(6)BaselineThe
				term baseline means the number of United States tobacco users of
				an affected brand, calculated as follows:
								(A)For each affected
				brand that was in commercial operation as of January 1, 2007, the baseline
				shall be the annual average number of United States tobacco users of the brand
				during calendar years 2004, 2005, and 2006, as determined using data recorded
				by the Department of Health and Human Services pursuant to surveys under the
				following:
									(i)The National
				Health Interview Survey.
									(ii)The National
				Survey on Drug Use and Health under section 505 of the Public Health Service
				Act (42 U.S.C. 290aa–4).
									(iii)The Behavior
				Risk Factor Surveillance Survey.
									(iv)The Monitoring
				the Future study.
									(v)The Youth Risk
				Behavior Surveillance System.
									(vi)The current
				Population Survey Tobacco Use Supplement.
									(B)For any affected
				brand for which such survey data was not collected, the baseline shall be the
				annual average number of tobacco users for those years, as calculated pursuant
				to a method which the Secretary shall prescribe by regulation not later than 9
				months after the date of enactment of this title.
								(C)The Secretary
				may, upon application or on his or her own motion, supplement data needed in
				support of this title and correct any factual errors in data from which
				baselines have been calculated. Corrected data shall be used for purposes of
				issuing allowances under the title. Such corrections shall not be subject to
				judicial review, nor shall the failure of the Secretary to correct an alleged
				factual error in such reports be subject to judicial review.
								(7)BrandThe
				term brand has the meaning given such term in section 5702 of the
				Internal Revenue Code of 1986.
							(8)Compliance
				planThe term compliance plan means a schedule and
				description of the method or methods for compliance and certification by the
				owner or operator that the manufacturer is in compliance with the requirements
				of this title.
							(9)Designated
				representativeThe term designated representative
				means a responsible person or official authorized by the owner or operator of
				an affected brand to represent the owner or operator in matters pertaining to
				the holding, transfer, or disposition of allowances allocated to an affected
				brand, and the submission of and compliance with permits, permit applications,
				and compliance plans for the affected brand.
							(10)Existing
				brandThe term existing brand means a brand of
				tobacco product that commenced commercial distribution before the date of
				enactment of this title.
							(11)New
				brandThe term new brand means a brand of tobacco
				product that commences commercial distribution on or after the date of
				enactment of this title.
							(12)Permitting
				authorityThe term permitting authority means the
				Alcohol and Tobacco Tax and Trade Bureau.
							(13)United States
				tobacco userThe term United States tobacco user
				means a person in the United States who uses a tobacco product (as defined in
				section 5702 of the Internal Revenue Code of 1986) as determined using surveys
				described in title II of the Help End
				Addiction to Lethal Tobacco Habits Act.
							3003.United States
				tobacco user allowance program for existing and new brands
							(a)Allocations of
				annual allowances for existing and new brands
								(1)In
				generalFor the United States tobacco user limitation programs
				under this title, the Secretary shall allocate annual allowances for the
				affected brand, to be held or distributed by the designated representative of
				the owner or operator of each affected brand of an affected manufacturer in
				accordance with this title, in an amount that is equal to the annual United
				States tobacco user limitation calculated under this section and sections 3004,
				3005, or 3007, except as otherwise specifically provided elsewhere in this
				title.
								(2)Limitation
									(A)In
				generalExcept as provided in section 3007, beginning on January
				1, 2015, the Secretary shall not allocate annual allowances pursuant to section
				3005 in such an amount as would result in total annual allowances in excess of
				30,000,000. For purposes of the preceding sentence, the Secretary shall not
				take into account unused allowances carried forward by owners and operators of
				affected brands or by other persons holding such allowances, following the year
				for which they were allocated.
									(B)Pro rata
				reductionsIf determined necessary to comply with the limitation
				imposed under subparagraph (A), the Secretary shall reduce, on a pro rata
				basis, the Phase II allowance allocations for each affected brand, subject to
				the requirements of section 3005.
									(3)Annual
				allocationThe Secretary shall allocate allowances for each
				affected brand of an affected manufacturer annually, as provided for in this
				section, section 3004, and section 3005.
								(4)Removal of
				brandsExcept as provided for in section 3007, the removal of an
				existing affected brand or manufacturer from commercial operation at any time
				after the date of the enactment of this title shall not terminate or otherwise
				affect the allocation of allowances pursuant to section 3004 or 3005 to which
				the brand is entitled. Allowances shall be allocated by the Secretary without
				cost to the recipient.
								(5)ElectionAny
				person who may make an election concerning the amount of allowances to be
				allocated to a brand or brands shall make such election and so inform the
				Secretary not later than March 31, 2015, in the case of an election under
				section 3005. If such person fails to make such election, the Secretary shall
				set forth for each brand owned or operated by such person, the amount of
				allowances reflecting the election that would, in the judgment of the
				Secretary, provide the greatest benefit for the owner or operator of the
				brand.
								(b)Allowance
				transfer system
								(1)In
				generalAllowances allocated under this title may be transferred
				among the designated representatives of the owners or operators of affected
				manufacturers under this title and any other person who holds such allowances,
				as provided for by the allowance system regulations promulgated under paragraph
				(2).
								(2)RegulationsNot
				later than 18 months after the date of enactment of this title, the Secretary
				shall promulgate regulations for purposes of paragraph (1). Such regulations
				shall—
									(A)provide for the
				establishment of the allowance system described in this section, including
				requirements for the allocation, transfer, and use of allowances under this
				title;
									(B)prohibit the use
				of any allowance prior to the calendar year for which the allowance was
				allocated; and
									(C)provide,
				consistent with the purposes of this title, for the identification of unused
				allowances, and for such unused allowances to be carried forward and added to
				allowances allocated in subsequent years, including allowances allocated to
				brands subject to Phase I requirements (as described in section 3004) which are
				applied to limitation requirements in Phase II (as described in section 3005);
				and
									(D)establish a
				system for issuing, recording, and tracking allowances under this section, such
				regulations to specify all necessary procedures and requirements for an orderly
				and competitive functioning of the allowance system, and all allowance
				allocations and transfers shall, upon recordation by the Secretary, be deemed a
				part of each brand's permit requirements pursuant to section 3006, without any
				further permit review and revision.
									(3)CertificationTransfers
				of allowances under this subsection shall not be effective until written
				certification of the transfer, signed by a responsible official of each party
				to the transfer, is received and recorded by the Secretary within 30
				days.
								(4)Preallocation
				transfersRegulations under this subsection shall permit the
				transfer of allowances prior to the issuance of such allowances under
				subsection (a). Recorded preallocation transfers shall be deducted by the
				Secretary from the number of allowances which would otherwise be allocated to
				the transferor, and added to those allowances allocated to the transferee.
				Preallocation transfers shall not affect the prohibition contained in this
				subsection against the use of allowances prior to the year for which they are
				allocated.
								(c)New affected
				brands
								(1)In
				generalAfter January 1, 2009, it shall be unlawful for a new
				affected brand to sell to a number of United States tobacco users in excess of
				the number of allowances held for the brand by the brand’s owner or operator.
				Such new affected brands shall not be eligible for an allocation of United
				States tobacco user allowances under this section. New affected brands may
				obtain allowances from any person, in accordance with this section.
								(2)EnforcementThe
				owner or operator of any new affected brand in violation of this subsection
				shall be liable for fulfilling the obligations specified in section
				3008.
								(d)Nature of
				allowances
								(1)In
				generalAn allowance allocated under this title shall be a
				limited authorization to sell to 1 United States tobacco user in accordance
				with the provisions of this title. Such allowance shall not constitute a
				property right. Allowances under this title, once allocated to a person by the
				Secretary, may be received, held, and temporarily or permanently transferred in
				accordance with this title (and the regulations promulgated hereunder) without
				regard to whether or not a permit is in effect under the permitting authority
				with respect to the brand for which such allowance was originally allocated and
				recorded.
								(2)Rules of
				constructionNothing in this title or in any other provision of
				law shall be construed to limit the authority of the United States to terminate
				or limit an authorization under this title. Nothing in this section relating to
				allowances shall be construed as affecting the application of, or compliance
				with, any other provision of this title to an affected brand or manufacturer.
				Nothing in this section shall be construed as requiring a change of any kind in
				any State law regulating excise tax rates or affecting any State law regarding
				such State regulation or as limiting State regulation under such a State
				law.
								(e)Prohibitions
								(1)In
				generalIt shall be unlawful—
									(A)for any person to
				hold, use, or transfer any allowance allocated under this title, except in
				accordance with regulations promulgated by the Secretary;
									(B)for any affected
				brand to sell to United States tobacco users in excess of the number of
				allowances held for that brand for that year by the owner or operator of the
				brand.
									(2)Effect of
				provisionUpon the allocation of allowances under this title, the
				prohibition contained in paragraph (1)(B) shall supersede any other United
				States tobacco user limitation applicable under this title to the brands for
				which such allowances are allocated.
								(3)LimitationAn
				allowance under this title may not be used prior to the calendar year for which
				such allowance is allocated.
								(4)Rule of
				constructionNothing in this section, or in the allowance system
				regulations promulgated under this section, shall be construed to relieve the
				Secretary of the Treasury of permitting, monitoring, and enforcement
				obligations under this title of under the Internal Revenue Code of 1986, nor
				relieve affected manufacturers of their requirements and liabilities under this
				title or such Code.
								(f)Applicability
				of the antitrust laws
								(1)In
				generalNothing in this section shall be construed to
				effect—
									(A)the applicability
				of the antitrust laws to the transfer, use, or sale of allowances; or
									(B)the authority of
				the Federal Trade Commission under any provision of law relating to unfair
				methods of competition or anticompetitive acts or practices.
									(2)DefinitionAs
				used in this section, the term antitrust laws means those Acts set
				forth in section 1 of the Clayton Act (15 U.S.C. 12).
								3004.Phase I
				tobacco user requirements
							(a)United States
				tobacco user limitations
								(1)In
				generalNot later than 9 months after the date of enactment of
				this title, the Secretary shall publish in the Federal Register a list of
				affected brands and their allowances for the years 2009 through 2015. Such
				allowances for each such brand for 2009 shall equal the product of—
									(A)the average
				of—
										(i)the baseline of
				the brand involved, divided by the total number of United States tobacco users
				as determined using survey data under section 201 of the
				Help End Addiction to Lethal Tobacco Habits
				Act; and
										(ii)the production
				of that brand produced in that year for the domestic market (as determined by
				the Secretary of Agriculture), divided by the total production for the domestic
				market for that year (as determined by the Secretary of Agriculture);
				and
										(B)the total number
				of United States tobacco users (as determined using survey data under section
				201 of the Help End Addiction to Lethal
				Tobacco Habits Act).
									(2)ProhibitionAfter
				January 1, 2009, it shall be unlawful for any affected brand to sell to United
				States tobacco users in excess of the limitation determined under paragraph (1)
				for such brand (stated as a total number of allowances in such list for phase
				I), unless—
									(A)the user
				limitations applicable to such brand have been achieved pursuant to this
				section and section 3005; or
									(B)the owner or
				operator of such brand holds allowances to sell to not less than the brand's
				total annual users;
									except
				that, after January 1, 2015, the user limitations established in this section
				shall be superseded by those established under section 3005. The owner or
				operator of any brand in violation of this section shall be fully liable for
				such violation including liability for fulfilling the obligations specified in
				section 3008.(b)SubstitutionsThe
				owner or operator of an affected brand under subsection (a) may include in its
				section 3006 permit application and proposed compliance plan, a proposal to
				reassign, in whole or in part, the affected brand's tobacco user reduction
				requirements to any other brand or brands under the control of such owner or
				operator. Such proposal shall specify—
								(1)the designation
				of the substitute brand or brands to which any part of the reduction
				obligations of subsection (a) shall be required, in addition to, or in lieu of,
				any original affected brands designated under such subsection;
								(2)the original
				affected brand's baseline, the actual and allowable 2006 tobacco users, and the
				authorized annual allowance allocation stated in the list in subsection
				(a)(1);
								(3)the calculation
				of the annual average United States tobacco users for calendar years 2004,
				2005, and 2006, sold to by the substitute brand or brands, based on the
				baseline for each brand;
								(4)the user
				limitations that would be applicable to the original and substitute affected
				brands under the substitution proposal;
								(5)documentation, to
				the satisfaction of the Secretary, that the reassigned user limitations will,
				in total, achieve the same or greater user reduction than would have been
				achieved by the original affected brand and the substitute brand or brands
				without such substitution; and
								(6)such other
				information as the Secretary may require.
								(c)Secretary's
				action on substitution proposals
								(1)Final
				action
									(A)In
				generalThe Secretary shall take final action on a substitution
				proposal under subsection (b) in accordance with section 3006 if the
				substitution proposal complies with the requirements of this subsection.
									(B)ApprovalThe
				Secretary may approve a substitution proposal under subsection (b) in whole or
				in part and with such modifications or conditions as may be consistent with the
				orderly functioning of the allowance system under this title and which will
				ensure the user reductions contemplated by this title.
									(C)DisapprovalIf
				a substitution proposal does not meet the requirements of subsection (b), the
				Secretary shall disapprove it.
									(D)LimitationThe
				owner or operator of a brand on the list in subsection (a) shall not substitute
				another brand or brands without the prior approval of the Secretary.
									(2)Actions upon
				approval
									(A)In
				generalUpon the approval of a substitution proposal under this
				subsection, each substitute brand, and each manufacturer with such brand, shall
				be deemed to be affected under this title, and the Secretary of the Treasury
				shall revise any permits to the original and substitute affected manufacturer
				and brand in accordance with the approved substitution plan and section
				3006.
									(B)Revised
				allocationThe Secretary shall allocate allowances for the
				original and substitute affected brands in accordance with the approved
				substitution proposal pursuant to section 3003.
									(C)LimitationIt
				shall be unlawful for any manufacturer or brand that is allocated allowances
				pursuant to this section to sell to United States tobacco users in excess of
				the limitation provided for in the approved substitution plan unless the owner
				or operator of each brand governed by the permit and approved substitution plan
				holds allowances to sell to not less than the brand’s total annual users. The
				owner or operator of any original or substitute affected brand operated in
				violation of this subsection shall be fully liable for such violation,
				including liability for fulfilling the obligations specified in section
				3008.
									(3)DisapprovalIf
				a substitution proposal is disapproved, the Secretary shall allocate allowances
				to the original affected brand or brands in accordance with subsection
				(a).
								(4)Rule of
				constructionNothing in this subsection shall be construed as an
				event of force majeur or a commercial impractibility or in any other way as a
				basis for excused nonperformance by a manufacturer.
								3005.Phase II
				tobacco user requirements
							(a)ApplicabilityBeginning
				on January 1, 2015, each existing affected brand shall be subject to the
				limitations or requirements of this section.
							(b)Affected brands
				and manufacturers
								(1)Affected
				brandsEach brand that is subject to an annual tobacco user
				limitation under this section shall be deemed to be an affected brand under
				this title.
								(2)Affected
				manufacturersEach manufacturer that includes one or more
				affected brands is an affected manufacturer.
								(3)Brands not in
				operation in 2008In the case of a brand that was not in
				operation during calendar year 2008, the United States tobacco users for a
				calendar year after 2008, as determined by the Secretary, shall be used in lieu
				of the 2008 rate.
								(4)Publication of
				list
									(A)Proposed
				listNot later than December 31, 2013, the Secretary shall
				publish a proposed list of the annual Phase II allowance allocations for the
				years 2016 through 2027.
									(B)Final
				listAfter notice and opportunity for public comment, but not
				later than November 30, 2014, the Secretary shall publish a final list of the
				annual Phase II allocations, subject to the provisions of section 3005.
									(c)LiabilityThe
				owner or operator of any brand operated in violation of this section shall be
				liable under this Act for fulfilling the obligations specified in section
				3008.
							(d)Unlawful
				actsIt shall be unlawful for a brand—
								(1)beginning on
				January 1, 2015, to exceed an annual United States tobacco user limitation
				equal to the product of the brand's baseline multiplied by
				2/3, unless the owner or operator of such brand holds
				allowances to sell to not less than the brand's total annual users; and
								(2)beginning on
				January 1, 2027, to exceed an annual United States tobacco user limitation
				equal to the product of its baseline multiplied by 0.1, unless the owner or
				operator holds allowances to sell to not less than the brand’s total annual
				United States tobacco users.
								3006.Permits and
				compliance plans
							(a)Permit
				programThe provisions of this title shall be implemented,
				subject to section 3003, through the modification of, or an addition to, a
				permit issued to a brand that is subject to this title and issued and enforced
				in accordance with the provisions of section 5713 of the Internal Revenue Code
				of 1986. Any such permit issued by the Secretary of the Treasury shall
				prohibit—
								(1)annual sales to
				United States tobacco users in excess of the number of allowances the owner or
				operator, or the designated representative of the owners or operators, of the
				brand hold for the brand under this title;
								(2)the brand from
				exceeding applicable United States tobacco user levels;
								(3)the use of any
				allowance prior to the year for which it was allocated; and
								(4)noncompliance
				with any other provision of the permit.
								No permit
				shall be issued under this section that is inconsistent with the requirements
				of this title, and section 5713 of the Internal Revenue Code of 1986, as
				applicable.(b)Compliance
				plan
								(1)In
				generalAn application for a permit under this section shall
				contain a compliance plan with respect to compliance by the manufacturer with
				the requirements of this title. The Secretary may require that the owner or
				operator of 2 or more affected manufacturers submit an integrated compliance
				plan providing an overall plan for achieving compliance by the affected
				manufacturers.
								(2)Coverage of all
				brandsWhere an affected manufacturer consists of more than 1
				affected brand, the compliance plan shall cover all such brands.
								(3)Statement that
				brand will meet requirementsExcept as provided under section
				3004(c)(1)(B), the submission of a statement by the owner or operator, or the
				designated representative of the owner or operator, of a brand that is subject
				to the limitation requirements of sections 3004 and 3005, that the brand will
				meet the applicable limitation requirements of such sections in a timely manner
				and that the owners and operators will hold allowances to sell to not less than
				the total annual United States tobacco users of the brand, shall be deemed to
				meet the proposed and approved compliance planning requirements of this section
				and section 5713 of the Internal Revenue Code of 1986.
								(4)Automatic
				amending of permits and plansThe recording by the Secretary of a
				transfer of allowances under this title shall be deemed to automatically amend
				all applicable proposed or approved permit applications, compliance plans, and
				permits under this section.
								(5)Rule of
				constructionNothing in this section shall be construed as
				affecting allowances under this title.
								(c)Regulations;
				issuance of permits
								(1)RegulationsNot
				later than 9 months after the date of the enactment of this title, the
				Secretary of the Treasury shall promulgate regulations, in consultation with
				the Secretary of Health and Human Services, in accordance with sections 5712
				and 5713 of the Internal Revenue Code of 1986, to modify the permit program for
				affected manufacturers under this title.
								(2)Issuance of
				permits
									(A)In
				generalFollowing the promulgation of regulations under paragraph
				(1), the Secretary of the Treasury shall issue modified permits to implement
				the requirements of sections 3004 and 3005 and the allowances provided for
				under section 3003 to the owner or operator of each affected manufacturer under
				sections 3004 and 3005. The permit issued in accordance with this subsection
				for an affected manufacturer shall provide that the affected brands of the
				affected manufacturer may not sell to an annual number of United States tobacco
				users that is in excess of the number of allowances the owner or operator or
				designated representative hold for the brand.
									(B)First phase
				permits
										(i)In
				generalThe Secretary of the Treasury shall issue permits to
				affected manufacturers under section 5713 of the Internal Revenue Code of
				1986.
										(ii)Permit
				application and compliance plan
											(I)In
				generalNot later than 12 months after the date of the enactment
				of this title, the designated representative of the owner or operator, or the
				owner and operator, of each affected manufacturer shall submit a permit
				application and compliance plan for that manufacturer in accordance with
				regulations promulgated and issued by the Secretary of the Treasury under
				clause (i). The permit application and the compliance plan shall be binding on
				the owner or operator or the designated representative of owners and operators
				for purposes of this title, and shall be enforceable in lieu of a permit until
				a permit is issued by the Secretary of the Treasury for the
				manufacturer.
											(II)Action on
				compliance plansThe Secretary shall review each proposed
				compliance plan to determine whether it satisfies the requirements of this
				title, and shall communicate such review to the Secretary of the Treasury, who
				shall approve or disapprove such plan within 6 months after the receipt of a
				complete submission. If a plan is disapproved, it may be resubmitted for
				approval with such changes as the Secretary of the Treasury shall require
				consistent with the requirements of this title and within such period as the
				Secretary prescribes as part of such disapproval.
											(C)Second phase
				permits
										(i)In
				generalThe Secretary of the Treasury shall issue permits to
				affected manufacturers under section 5713 of the Internal Revenue Code of
				1986.
										(ii)Permit
				application and compliance planAnnually beginning in January 1,
				2014, the designated representative of the owner or operator, or the owner and
				operator, of each affected manufacturer shall submit a permit application and
				compliance plan for that manufacturer in accordance with regulations issued by
				the Secretary of the Treasury under clause (i). The permit application and the
				compliance plan shall be binding on the owner or operator or the designated
				representative of owners and operators for purposes of this title, and shall be
				enforceable in lieu of a permit until a permit is issued by the Secretary of
				the Treasury for the manufacturer.
										(D)New
				brandsThe owner or operator of each manufacturer that includes a
				new brand shall submit a permit application and compliance plan to the
				Secretary of the Treasury not later than the date on which the brand commences
				operation. The Secretary of the Treasury shall issue a permit to the owner or
				operator of the brand, or the designated representative thereof, if the brand
				satisfies the requirements of sections 5712 and 5713 of the Internal Revenue
				Code of 1986 and this title.
									(d)Amendment of
				permit application and compliance planAt any time after the
				submission of a permit application and compliance plan under this section, the
				applicant may submit a revised application and compliance plan, in accordance
				with the requirements of this section and the Internal Revenue Code of
				1986.
							(e)ProhibitionIt
				shall be unlawful—
								(1)for an owner or
				operator, or designated representative, required to submit a permit application
				or compliance plan under this title to fail to submit such application or plan
				in accordance with the regulations promulgated under this section or to
				otherwise fail to comply with regulations implementing this section; and
								(2)for any person to
				operate any manufacturer subject to this title except in compliance with the
				terms and requirements of a permit application and compliance plan (including
				amendments thereto) or permit issued by the Secretary of the Treasury.
								For
				purposes of this subsection, compliance with a permit issued under section 5713
				of the Internal Revenue Code of 1986 which complies with this title for
				manufacturers subject to this title shall be deemed to be in compliance with
				this subsection.(f)Certificate of
				representation and multiple owners
								(1)CertificateNo
				permit shall be issued under this section to an affected brand until the
				designated representative of the owners or operators has filed a certificate of
				representation with regard to matters under this title, including the holding
				and distribution of allowances and the proceeds of transactions involving
				allowances. Except as otherwise provided for in this subsection, where all
				legal or equitable title to or interest in an affected brand is held by a
				single person, the certification shall state that all allowances received by
				the brand are deemed to be held for that person.
								(2)Multiple
				ownersIf there are multiple holders of a legal or equitable
				title to, or a leasehold interest in, such a brand, the certificate under
				paragraph (1) shall state—
									(A)that allowances
				and the proceeds of transactions involving allowances will be deemed to be held
				or distributed in proportion to each holder's legal, equitable, leasehold, or
				contractual reservation or entitlement; or
									(B)if such multiple
				holders have expressly provided for a different distribution of allowances by
				contract, that allowances and the proceeds of transactions involving allowances
				will be deemed to be held or distributed in accordance with the
				contract.
									(3)Leaseholder
				agreementsA passive lessor, or a person who has an equitable
				interest through such lessor, whose rental payments are not based, either
				directly or indirectly, upon the revenues or income from the affected brand
				shall not be deemed to be a holder of a legal, equitable, leasehold, or
				contractual interest for the purpose of holding or distributing allowances as
				provided in this subsection, during either the term of such leasehold or
				thereafter, unless expressly provided for in the leasehold agreement.
								3007.Excess users
				penalty
							(a)Excess users
				penalty
								(1)In
				generalThe owner or operator of any brand or manufacturer
				subject to the requirements of section 3003, 3004 or 3005, that sells to United
				States tobacco users for any calendar year an amount in excess of the brand's
				user limitation requirement or of the allowances the owner or operator holds
				for use for the brand for that calendar year shall be liable for the payment of
				an excess users penalty.
								(2)Determination
				of penaltyThe penalty under paragraph (1) shall be an amount
				that equals the product of—
									(A)the number of
				users in excess of the brand's user limitation requirement or of the allowances
				the operator holds for use for the brand for that year, as applicable;
				and
									(B)$3,500.
									(3)PaymentA
				penalty under this subsection shall be due and payable without demand to the
				Secretary of the Treasury. Any such payment shall be deposited in the United
				States Treasury pursuant to the Miscellaneous Receipts
				Act. Any penalty due and payable under this section shall not
				diminish the liability of the brand's owner or operator for any fine, penalty,
				or assessment against the brand for the same violation under any other section
				of this title.
								(4)RegulationsNot
				later than 12 months after the date of enactment of this title, the Secretary
				shall promulgate regulations with respect to the payment of penalties under
				this subsection.
								(b)Excess users
				offset
								(1)In
				generalThe owner or operator of any affected manufacturer that
				sells to United States tobacco users during any calendar year in excess of the
				brand's limitation requirement or of the allowances held for the brand for the
				calendar year, shall be liable to offset the excess users by an equal amount in
				the following calendar year, or such longer period as the Secretary of the
				Treasury may prescribe.
								(2)PlanNot
				later than 60 days after the end of the year in which the excess users
				occurred, the owner or operator of the manufacturer shall submit to the
				Secretary a proposed plan to achieve the offsets required under paragraph (1).
				Upon approval of the proposed plan by the Secretary, as submitted, modified, or
				conditioned, the plan shall be deemed to be a condition of the operating permit
				under section 3006 for the brand without further review or revision of the
				permit.
								(3)Deduction of
				allowancesThe Secretary shall deduct allowances equal to the
				excess from those allocated for the manufacturer for the calendar year, or
				succeeding years during which offsets are required under this section,
				following the year in which the excess users occurred.
								(c)Penalty
				adjustmentThe Secretary of the Treasury shall, by regulation,
				adjust the penalty amount specified in subsection (a)(2)(B) to account for the
				excess health costs per tobacco user and inflation, based on the change in
				Medical Inflation (as reported annually by the Council of Economic Advisors),
				on the date of enactment and annually thereafter.
							(d)ProhibitionIt
				shall be unlawful for the owner or operator of any manufacturer liable for a
				penalty and offset under this section to fail—
								(1)to pay the
				penalty under subsection (a);
								(2)to provide, and
				thereafter comply with, a compliance plan as required under subsection (b);
				or
								(3)to offset excess
				users as required under subsection (b).
								3008.Inventories;
				Reports; Records
							(a)InventoriesEvery manufacturer or importer of tobacco
				products shall make a true and accurate inventory at the time of commencing
				business, at the time of concluding business, and at such other times, in such
				manner and form, and to include such items, as the Secretary of the Treasury
				shall by regulation prescribe. Such inventories shall be subject to
				verification by any internal revenue officer. The Secretary, in consultation
				with the Secretary of the Treasury, shall develop and implement processes to
				verify allowances issued under section 3003 against information in records of
				compliance.
							(b)ReportsEvery manufacturer or importer of tobacco
				products shall make a report for each month and for any portion of a month
				during which such manufacturer or importer engages in such business. Such
				report shall be made regardless of whether any operations or transactions
				occurred during the month or portion of a month covered therein. The report for
				a month or portion of a month in which business is commenced or is concluded
				shall be conspicuously marked Commencing Report or
				Concluding Report, respectively. The original of the report
				shall be submitted to the appropriate Alcohol and Tobacco Tax and Trade Bureau
				officer not later than the 20th day of the month succeeding the month covered
				therein. Each report shall show, for the period covered, the total quantity of
				tobacco products—
								(1)manufactured;
								(2)received in
				bond;
								(3)received by
				return to bond;
								(4)disclosed by
				inventory as an overage;
								(5)removed subject
				to tax;
								(6)removed in
				bond;
								(7)otherwise
				disposed of without determination of tax;
								(8)disclosed by
				inventory as a shortage; and
								(9)on hand, in bond,
				at the beginning of and end of the month.
								(c)RecordsEvery
				affected manufacturer shall keep records in accordance with section 40.183 of
				title 27, Code of Federal Regulations (or successor regulations). Affected
				manufacturers shall retain any issued permit, compliance plan, if applicable,
				and any amendments thereto, and documentation relating to allowances under
				section 3003 received, held and temporarily or permanently transferred,
				including certification of such transfer together with the copy of the
				application and supporting
				documents.
							.
			IVRevenue
			 provisions
			401.Increase in
			 excise tax rate on tobacco products based on relative health risk
				(a)CigarettesSection
			 5701(b) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 $19.50 per thousand ($17 per thousand on cigarettes removed during 2000
			 or 2001) in paragraph (1) and inserting $19.50 plus the
			 applicable risk amount per thousand, and
					(2)by striking
			 $40.95 per thousand ($35.70 per thousand on cigarettes removed during
			 2000 or 2001) in paragraph (2) and inserting $40.95 plus the
			 applicable risk amount per thousand.
					(b)CigarsSection
			 5701(a) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 $1.828 cents per thousand ($1.594 cents per thousand on cigars removed
			 during 2000 or 2001) in paragraph (1) and inserting $1.828 cents
			 plus the applicable risk amount per thousand,
					(2)by striking
			 20.719 percent (18.063 percent on cigars removed during 2000 or
			 2001) in paragraph (2) and inserting 20.719 percent plus the
			 applicable risk percentage, and
					(3)by striking
			 $48.75 per thousand ($42.50 per thousand on cigars removed during 2000
			 or 2001) in paragraph (2) and inserting $48.75 plus the
			 applicable risk amount per thousand.
					(c)Smokeless
			 TobaccoSection 5701(e) of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 58.5 cents (51 cents on snuff removed during 2000 or 2001) in
			 paragraph (1) and inserting 58.5 cents plus the applicable risk
			 amount, and
					(2)by striking
			 19.5 cents (17 cents on chewing tobacco removed during 2000 or
			 2001) in paragraph (2) and inserting 19.5 cents plus the
			 applicable risk amount.
					(d)Applicable risk
			 amountSection 5701 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(p)Applicable risk
				amountWith respect to each tobacco product or group of products
				classified by the Tobacco Risk Classification Panel under the Food and Drug
				Administration, the following applicable risk amounts or percentages shall
				apply:
							(1)Small cigarettes:
				Class I—$10; Class II—$20; and Class III—$30.
							(2)Large cigarettes:
				Class I—$20; Class II—$40; and Class III—$60.
							(3)Small cigars:
				Class I—$0.914; Class II—$1.828; and Class III—$2.742.
							(4)Large cigars: Class I—5 percent; Class
				II—10 percent; and Class III—15 percent, but not more than $73.12.
							(5)Smokeless (snuff): Class I—29.25 cents;
				Class II—58.5 cents; and Class III—87.75 cents.
							(6)Smokeless (chewing): Class I—10 cents;
				Class II—20 cents; and Class III—30
				cents.
							.
				(e)Floor Stocks
			 Taxes
					(1)Imposition of
			 taxOn tobacco products and cigarette papers and tubes
			 manufactured in or imported into the United States which are removed before
			 January 1, 2008, and held on such date for sale by any person, there is hereby
			 imposed a tax in an amount equal to the excess of—
						(A)the tax which
			 would be imposed under section 5701 of the Internal Revenue Code of 1986 on the
			 article if the article had been removed on such date, over
						(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
						(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on January 1, 2008, for which such
			 person is liable.
					(3)Liability for
			 tax and method of payment
						(A)Liability for
			 taxA person holding cigarettes on January 1, 2008, to which any
			 tax imposed by paragraph (1) applies shall be liable for such tax.
						(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
						(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before April 1, 2008.
						(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934 (48
			 Stat. 998, 19 U.S.C. 81a) and any other provision of law, any article which is
			 located in a foreign trade zone on January 1, 2004, shall be subject to the tax
			 imposed by paragraph (1) if—
						(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
						(B)such article is
			 held on such date under the supervision of a customs officer pursuant to the 2d
			 proviso of such section 3(a).
						(5)DefinitionsFor
			 purposes of this subsection—
						(A)In
			 generalTerms used in this subsection which are also used in
			 section 5702 of the Internal Revenue Code of 1986 shall have the respective
			 meanings such terms have in such section.
						(B)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
						(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
					(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
					(f)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(k) of the Internal Revenue Code of 1986)
			 after December 31, 2007.
				(g)Use of
			 AmountsWith respect to any increase in revenues to the Treasury
			 resulting from the provisions of and amendments made by this section, without
			 further appropriation—
					(1)50 percent of
			 such increase shall be transferred to the Federal Hospital Insurance Trust Fund
			 established under section 1817 of the Social Security Act
			 (42 U.S.C. 1395i),
					(2)25 percent of
			 such increase shall be transferred to the States through the medicaid program
			 under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.), and
					(3)25 percent of
			 such increase shall be provided to the States through matching grants for the
			 development and administration of programs to restrict youth access to tobacco
			 products as provided for in regulations promulgated by the Secretary of Health
			 and Human Services, including grants under section 3009 of the Public
			 Health Service Act, and for counter-advertising under section 506C
			 of the Public Health Service Act.
					VCessation and
			 prevention
			501.Food and Drug
			 Administration Tobacco Risk Classification PanelChapter VII of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by adding
			 at the end the following:
				
					IProvisions
				relating to tobacco
						765.Tobacco Risk
				Classification Panel
							(a)Tobacco product
				classes
								(1)In
				generalThere are established the following classes of tobacco
				products:
									(A)Class I—general
				riskA tobacco product or group of products with typical health
				risks shall be referred to as a Class I product.
									(B)Class
				II—special riskA tobacco product or group of products that
				cannot be classified as a Class I tobacco product because it is—
										(i)of greater risk
				than a Class I product; or
										(ii)there is
				insufficient evidence to classify such product or group of products as Class I
				products;
										shall
				be referred to as a Class II product.(C)Class
				III—enhanced riskA tobacco product or group of products
				that—
										(i)is of greater
				risk than a Class II product;
										(ii)there is
				insufficient evidence to classify such product or group of products as Class II
				products; or
										(iii)presents a
				potentially unreasonable risk of illness or injury;
										shall
				be referred to as a Class III product.(2)DeterminationsFor
				purposes of this section, the classification of a tobacco product or group of
				products is to be determined considering—
									(A)the impact on
				youth tobacco use and health;
									(B)data supporting
				actual levels of risk, exposure or harm due to the product; and
									(C)any implied
				reduction in levels of risk, exposure or harm due to the product or its
				labeling.
									(b)Establishment
				of panel
								(1)In
				generalFor the purpose of securing recommendations with respect
				to the classification of tobacco products or groups of products, the Secretary
				shall establish a panel of experts to be known as the Tobacco Risk
				Classification Panel (referred to in this section as the
				panel).
								(2)MembersThe
				Secretary shall appoint to the panel individuals who are qualified by training
				and experience to evaluate the risk and relative risk of tobacco products and
				who, to the extent feasible, possess skill in the study of the health effects
				of tobacco products, or experience in tobacco cessation, control and
				prevention. The Secretary shall designate one of the members of such panel to
				serve as the chairperson.
								(3)Administrative
				provisions
									(A)Compensation
				and expensesMembers of the panel (other than officers or
				employees of the United States), while attending meetings or conferences of the
				panel or otherwise engaged in its business, shall be entitled to receive
				compensation at rates to be fixed by the Secretary, but not at rates exceeding
				the daily equivalent of the rate in effect for grade GS–18 of the General
				Schedule, for each day so engaged, including travel time, and while so serving
				away from their homes or regular places of business each member may be allowed
				travel expenses (including per diem in lieu of subsistence) as authorized by
				section 5703 of title 5, United States Code, for persons in the Government
				service employed intermittently.
									(B)Staff and
				assistanceThe Secretary shall furnish the panel with adequate
				clerical and other necessary assistance.
									(C)MeetingsThe
				panel shall meet at such times as may be appropriate to enable the Secretary to
				meet applicable statutory deadlines.
									(D)LimitationsThe
				panel shall not be subject to the annual chartering and annual report
				requirements of the Federal Advisory Committee Act. Section 14 of such Act
				shall not apply to the duration of the panel.
									(4)DutiesThe
				panel shall make recommendations to the Secretary concerning the classification
				of tobacco products.
								(c)Classification
								(1)In
				generalNot later than 15 months after the date of enactment of
				this section, and as necessary thereafter for new products, the Secretary,
				based on the recommendations of the panel, shall classify all tobacco products
				into the classes established under subsection (a). Such classification may be
				made for a group of similar or related products.
								(2)Actions of
				panel
									(A)In
				generalUpon the completion of the panel’s review of a tobacco
				product or group of products referred to it under paragraph (1), the panel
				shall submit to the Secretary its recommendation for the classification of the
				tobacco product or group of products. Any such recommendation shall
				contain—
										(i)a
				summary of the reasons for the recommendation;
										(ii)a summary of the
				data upon which the recommendation is based; and
										(iii)an
				identification of the risks to health presented by the tobacco product or group
				of products with respect to which the recommendation is made.
										(B)Review and
				final determination by SecretaryAfter receiving the conclusions
				and recommendations of the panel on a matter that the panel has reviewed under
				this section, the Secretary shall review the conclusions and recommendations,
				shall make a final decision on the matter, and shall notify the affected
				persons of the decision in writing and, if the decision differs from the
				conclusions and recommendations of the panel, shall include the reasons for the
				difference.
									(C)Submission of
				recommendationsNot later than 1 year after the date of enactment
				of this section, the panel shall submit to the Secretary recommendations
				concerning all tobacco products or groups of products introduced or delivered
				for introduction into interstate commerce for commercial distribution before
				the date of the enactment of this section.
									(3)PublicationUpon
				receipt of a recommendation from a panel under paragraph (2)(C), the Secretary
				shall publish in the Federal Register the panel’s recommendation and a proposed
				regulation classifying such tobacco product or group of products under
				subsection (a).
								(4)Existing
				productsIn the case of a tobacco product or group of products
				which has been introduced or delivered for introduction into interstate
				commerce for commercial distribution before the date of enactment of this
				section, the panel shall recommend to the Secretary that the tobacco product or
				group of products be classified as a Class III product unless the panel
				determines that classification of the tobacco product or group of products in
				such class is not necessary. If a panel does not recommend that such a tobacco
				product or group of products be classified as a Class III product, it shall in
				its recommendation to the Secretary for the classification of the tobacco
				product or group of products set forth the reasons for not recommending
				classification of the tobacco product in such class.
								(5)New
				products
									(A)In
				generalAny tobacco product or group of products which was not
				introduced or delivered for introduction into interstate commerce for
				commercial distribution before the date of the enactment of this section shall
				be classified as a Class III product unless the Secretary in response to a
				recommendation of the panel has classified such tobacco product or group of
				products as a Class I or Class II product.
									(B)LimitationA
				tobacco product or group of products classified as a Class III product under
				this subsection shall be classified in that class until the effective date of
				an order of the Secretary classifying the tobacco product or group of products
				as a Class I or Class II product.
									(6)Access to
				dataAny person whose tobacco product is specifically the subject
				of review by the panel shall have—
									(A)the same access
				to data and information submitted to the panel (except for data and information
				that are not available for public disclosure under section 552 of title 5,
				United States Code) as the Secretary; and
									(B)the opportunity
				to submit, for review by the panel, additional information, which shall be
				submitted to the Secretary for prompt transmittal to the panel.
									(7)MeetingsAny
				meetings of the panel shall provide adequate time for initial presentations and
				for response to any differing views by persons whose tobacco products are
				specifically the subject of panel review, and shall encourage free and open
				participation by all interested persons.
								(d)Classification
				changes
								(1)In
				generalBased on new information concerning a tobacco product or
				group of products, the Secretary may by regulation change the classification of
				such tobacco product or group of products. In promulgating a regulation
				regarding a change in the classification of a tobacco product or group of
				products, the Secretary may secure from the panel a recommendation concerning
				the proposed change in the classification of the tobacco product or group of
				products and shall publish in the Federal Register any recommendation submitted
				to the Secretary by the panel with respect to such change.
								(2)Class
				changesBy regulation promulgated under paragraph (1), the
				Secretary may change the classification of a tobacco product from Class III to
				Class II or Class I only if the appropriate relative risk determination has
				been
				made.
								.
			502.Authority to
			 prohibit nicotineSubchapter I
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act
			 (as amended by section 501) is further amended by adding at the end the
			 following:
				
					766.Authority to
				prohibit nicotineThe
				Secretary may prohibit the introduction or delivery for introduction into
				interstate commerce of any product that contains nicotine if such product has
				no health
				benefit.
					.
			503.Counter-advertisingPart A of title V of the Public
			 Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at
			 the end the following:
				
					506C.Tobacco use
				counter-advertisingThe
				Secretary, acting through the Administrator of the Substance Abuse and Mental
				Health Services Administration, shall carry out a campaign of
				counter-advertising with respect to tobacco use. The campaign shall consist of
				the placement of pro-health advertisements regarding tobacco use on television,
				on radio, in print, on billboards, on movie trailers, on the Internet, and in
				other
				media.
					.
			504.Medicare
			 coverage of counseling for cessation of tobacco use
				(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—
					(1)in subparagraph
			 (Z), by striking and at the end;
					(2)in subparagraph
			 (AA), by inserting and at the end; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(BB)counseling for cessation of tobacco
				use (as defined in subsection
				(ccc));
							.
					(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
					
						(ccc)Counseling
				for Cessation of Tobacco Use(1)(A)Subject to subparagraph
				(B), the term counseling for cessation of tobacco use means
				diagnostic, therapy, and counseling services for cessation of tobacco use for
				individuals who use tobacco products or who are being treated for tobacco use
				which are furnished—
									(i)by or under the supervision of a
				physician;
									(ii)by a practitioner described in clause
				(i), (iii), (iv), (v) or (vi) of section 1842(b)(18)(C); or
									(iii)by a licensed tobacco cessation
				counselor (as defined in paragraph (2)).
									(B)Such term is limited to—
									(i)services recommended in
				Treating Tobacco Use and Dependence: A Clinical Practice
				Guideline, published by the Public Health Service in June 2000, or any
				subsequent modification of such Guideline; and
									(ii)such other services that the
				Secretary recognizes to be effective.
									(2)In this subsection, the term
				licensed tobacco cessation counselor means a tobacco cessation
				counselor who—
								(A)is licensed as such by the State (or
				in a State which does not license tobacco cessation counselors as such, is
				legally authorized to perform the services of a tobacco cessation counselor in
				the jurisdiction in which the counselor performs such services); and
								(B)meets uniform minimum standards
				relating to basic knowledge, qualification training, continuing education, and
				documentation that are established by the Secretary for purposes of this
				subsection.
								.
				(c)Payment and
			 Elimination of Cost-Sharing for Counseling for Cessation of Tobacco
			 Use
					(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
						(A)by striking
			 and before (V); and
						(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 counseling for cessation of tobacco use (as defined in section 1861(ccc)), the
			 amount paid shall be 100 percent of the lesser of the actual charge for the
			 service or the amount determined by a fee schedule established by the Secretary
			 for purposes of this subparagraph.
						(2)Elimination of
			 coinsurance in outpatient hospital settings
						(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, or
			 counseling for cessation of tobacco use (as defined in section
			 1861(ccc)).
						(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)) is amended—
							(i)in
			 subparagraph (F), by striking and after the semicolon at the
			 end;
							(ii)in
			 subparagraph (G)(ii), by striking the comma at the end and inserting ;
			 and; and
							(iii)by inserting
			 after subparagraph (G)(ii) the following new subparagraph:
								
									(H)with respect to
				counseling for cessation of tobacco use (as defined in section 1861(ccc))
				furnished by an outpatient department of a hospital, the amount determined
				under paragraph
				(1)(W),
									.
							(3)Elimination of
			 deductibleThe first sentence of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
						(A)by striking
			 and before (8); and
						(B)by inserting
			 before the period the following: , and (9) such deductible shall not
			 apply with respect to counseling for cessation of tobacco use (as defined in
			 section 1861(ccc)).
						(d)Application of
			 Limits on BillingSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
					
						(vii)A licensed tobacco cessation
				counselor (as defined in section
				1861(ccc)(2)).
						.
				(e)Inclusion as
			 Part of Initial Preventive Physical ExaminationSection
			 1861(ww)(2) of the Social Security Act
			 (42 U.S.C. 1395x(ww)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(M)Counseling for cessation of tobacco
				use (as defined in subsection
				(ccc)).
						.
				(f)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after the date that is 1 year after the date of enactment of
			 this Act.
				505.Medicare
			 coverage of tobacco cessation pharmacotherapySection 1860D–2(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1395w–102(e)(1)) is amended—
				(1)in subparagraph
			 (A), by striking or after the semicolon at the end;
				(2)in subparagraph
			 (B), by striking the comma at the end and inserting ; or;
			 and
				(3)by inserting
			 after subparagraph (B) the following new subparagraph:
					
						(C)any agent
				approved by the Food and Drug Administration for purposes of promoting, and
				when used to promote, tobacco cessation that may be dispensed without a
				prescription (commonly referred to as an over-the-counter drug),
				but only if such an agent is prescribed by a physician (or other person
				authorized to prescribe under State
				law),
						.
				506.Tobacco
			 cessation for Federal employee health benefits plans
				(a)Contract
			 requirementSection 8902 of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(p)Each contract
				under this chapter shall require the carrier to provide for the establishment
				and maintenance of a tobacco cessation
				program.
						.
				(b)Effective date
			 and applicationThe amendment made by this section shall take
			 effect on the date of enactment of this Act and apply with respect to contracts
			 for health benefits plans under chapter 89 of title 5, United States Code,
			 which take effect on and after January of the first calendar year following 1
			 year after the date of enactment of this Act.
				507.Matching
			 grants for States that use a significant portion of master settlement agreement
			 funds for tobacco control and cessationTitle XXX of the Public Health
			 Service Act, as added by section 301, is amended by adding at the
			 end the following:
				
					3009.Matching
				grants for States that use a significant portion of master settlement agreement
				funds for tobacco control and cessation
						(a)In
				generalThe Secretary may award matching grants to eligible
				States to enable such States to carry out additional tobacco control and
				cessation activities.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), a State shall—
							(1)demonstrate to
				the satisfaction of the Secretary that, with respect to the calendar year
				preceding the year in which the State is applying for such a grant, the State
				expended in excess of 25 percent of the funds paid to the State for such year
				as part of the comprehensive settlement of November 1998 referred to in section
				1903(d)(3)(B)(i) of the Social Security Act on tobacco
				control and cessation activities; and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Amount of
				grantWith respect to a grant under this section, an eligible
				State may receive not to exceed an amount equal to 50 percent of the amount
				expended by the State in excess of the 25 percent of funds described in
				subsection (b)(1) for the year involved.
						(d)FundingThe
				Secretary shall use amounts made available in each fiscal year under section
				401(g)(3) of the Help End Addiction to Lethal
				Tobacco Habits Act to carry out this
				section.
						.
			
